63 N.Y.2d 687 (1984)
In the Matter of Dorrit Wohl, Appellant,
v.
William Miller et al., Respondents.
Court of Appeals of the State of New York.
Argued August 27, 1984.
Decided August 28, 1984.
Raymond Harding for appellant.
Carolyn Stevens, Herbert Dicker, Jerry A. Weiss and Daniel Sitomer for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur in memorandum.
*688MEMORANDUM.
The order of the Appellate Division should be reversed, without costs, the petitions to invalidate reinstated as to those parties properly served and the matter remitted to the Supreme Court for further proceedings on the petitions.
In this proceeding appellant seeks to invalidate certain Liberal Party petitions designating candidates for the State Committee, District Leader and County Committee. The proceeding was commenced by order to show cause specifying the parties to be served. The appellant served some, but not all of the parties mentioned in the show cause order. The trial court concluded that this defect was jurisdictional in nature requiring dismissal of the proceeding as to all parties.
The Appellate Division unanimously affirmed and we granted appellant leave to appeal to this court. The appeal is limited to that portion of the order which dismissed the petition as to those candidates who were properly served.
We can perceive no basis for dismissing the proceeding in its entirety. Failure to serve all parties mentioned in a show cause order would of course deprive the court of jurisdiction over those particular parties not served. It should not, however, require dismissal as to those parties who were properly served, unless those who were not served are necessary parties to the action or proceeding (cf. City of New York v Long Is. Airports Limousine Serv. Corp., 48 N.Y.2d 469; Matter of Greenspan v O'Rourke, 27 N.Y.2d 846). On this record it cannot be said that there has been a failure to join necessary parties. Thus the petitions should be reinstated as to those parties who were properly served.
Order reversed, etc.